per curiam:
El 14 de junio de 2002, mediante Resolución a esos efectos, y en lo pertinente, le concedimos al Ledo. Marcos Feliciano Crespo
... un término improrrogable de veinte (20) días, contados a partir de la notificación de esta Resolución, para que se ex-prese sobre el Informe de la Directora de la Oficina de Inspec-ción de Notarías.
Se le instruye a la Secretaría notificarle dicho Informe al abogado con la presente Resolución.
No recibimos contestación alguna de parte del licen-ciado Feliciano Crespo a dicha Resolución. En vista a ello, el 4 de octubre de 2002 el Tribunal motu proprio emitió una nueva Resolución en la cual, en lo pertinente, le con-cedimos al referido abogado
... un término final de quince días para contestar nuestra resolución del 14 de junio de 2002.
En su contestación deberá presentar la evidencia correspon-diente de la inscripción registral en cuestión. Deberá así mismo reaccionar a los señalamientos de la Directora de la Oficina de Inspección de Notarías sobre la dilación irrazonable *927del notario en la prestación de sus servicios a la quejosa y sobre la falta de información de parte del notario hacia la quejosa.
Se le apercibe que la falta de incumplimiento con esta Re-solución aparejará las sanciones disciplinarias que procedan.
La referida Resolución le fue notificada, personalmente, al licenciado Feliciano Crespo el 10 de octubre de 2002, por uno de los alguaciles de este Tribunal. A pesar del tiempo transcurrido, el licenciado Feliciano Crespo no ha compa-recido ante el Tribunal.
HH
Resulta obvio que el licenciado Marcos Feliciano Crespo no interesa continuar practicando la honrosa profesión de abogado en nuestra jurisdicción.
Reiteradamente hemos expresado que los abogados tie-nen la ineludible obligación de responder diligentemente a los requerimientos de este Tribunal y que no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con las órdenes de este Tribunal. In re Guemárez Santiago I, 146 D.P.R. 27 (1998).
Por las razones antes expresadas, procede separar, de forma inmediata e indefinida, del ejercicio de la profesión de abogado y de la notaría a Marcos Feliciano Crespo hasta que otra cosa disponga este Tribunal. Le imponemos el de-ber de notificar a todos sus clientes de su presente inhabi-lidad de seguir representándolos, devolver cualesquiera ho-norarios recibidos por trabajos no realizados e informar oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del País. Deberá, además, certifi-carnos dentro del término de treinta días a partir de su notificación el cumplimiento de estos deberes. El Alguacil del Tribunal Supremo procederá a incautarse de la obra notarial de Marcos Feliciano Crespo, incluyendo su sello notarial, luego de lo cuál los entregará a la Oficina de Ins-*928pección de Notarías para el correspondiente examen e in-forme a este Tribunal.

Se dictará Sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.